            Case 1:17-cr-00167-DAD-BAM Document 68 Filed 12/17/18 Page 1 of 7


 1   MCGREGOR W. SCOTT
     United States Attorney
 2   DAVID GAPPA
     Assistant United States Attorney
 3   2500 Tulare Street, Suite 4401
     Fresno, CA 93721
 4   Telephone: (559) 497-4000
     Facsimile: (559) 497-4099
 5
     NADIA C. PRINZ
 6   Trial Attorney
     U.S. Dept. of Justice, Criminal Division
 7   Child Exploitation and Obscenity Section
     1400 New York Avenue NW, Suite 600
 8   Washington, DC 20005 Telephone: (202) 514-3740
     Facsimile: (202) 514-1793
 9   E-mail: nadia.prinz @usdoj.gov

10
     Attorneys for Plaintiff
11   United States of America

12
                                     IN THE UNITED STATES DISTRICT COURT
13
                                        EASTERN DISTRICT OF CALIFORNIA
14

15
     UNITED STATES OF AMERICA,                               CASE NO. 1:17-CR-00167 DAD-BAM
16
                                    Plaintiff,               GOVERNMENT’S RESPONSE TO DEFENDANT’S
17                                                           MOTION FOR A BILL OF PARTICULARS
                             v.
18
     ASHLEY MADDOX,
19
                                   Defendant.
20

21
             The defendant has moved for a bill of particulars specifying: 1) what images or depictions the
22
     government intends to use to satisfy the “visual depiction” element of the offense charged in Counts One
23
     through Four; and 2) identifying which alleged minor victims are involved in Counts One and Three. The
24
     United States of America, by and through the United States Attorney for the Eastern District of California,
25
     responds as follows:
26
             Where, as here, having provided full and complete discovery, the Government is not required to
27
     provide a bill of particulars. A defendant is not entitled to a bill of particulars as a matter of right. See Wong
28
            Case 1:17-cr-00167-DAD-BAM Document 68 Filed 12/17/18 Page 2 of 7


 1   Tai v. United States, 273 U.S. 77, 82 (1927). “The purposes of a bill of particulars are to minimize the danger

 2   of surprise at trial and to provide sufficient information on the nature of the charges to allow preparation of a

 3   defense… These purposes are served if the indictment itself provides sufficient details of the charges and if

 4   the Government provides full discovery to the defense.” United States v. Mitchell, 744 F.2d 701, 705 (9th

 5   Cir. 1984) (internal citations omitted). See also United States v. Ayers, 924 F.2d 1468, 1483 (9th Cir. 1991)

 6   and United States v. Giese, 597 F.2d 1170, 1180 (9th Cir. 1979) (“Full discovery also obviates the need for a

 7   bill of particulars.”). The Government has and continues to comply with its discovery obligations in this

 8   case, including the most recent discovery requests from the defense.

 9           Nonetheless, in the interest of efficiency and transparency, the Government identifies the images to

10   be introduced in support of each count below. The victims of Counts One and Three are the minors, Minor

11   Victim #1 and Minor Victim #2, who are depicted in the sexually explicit images listed with respect to each

12   count. If the defense requires further identifying information with regard to these victims, the Government

13   will provide this information orally, in a phone call at the defense’s request, or in a letter under separate

14   cover, in order to continue to preserve the minor victims’ privacy in accordance with 18 U.S.C. § 3509(d).

15           The list of images, identified by the government with respect to Counts One through Four below,

16   consists of both the “charged” images which the Government intends to offer as the sexually explicit images

17   charged in each count, as well as additional images which the Government intends to offer as evidence of the

18   defendant’s intent or knowledge and also as to the context, nature, and characteristics of the charged images.

19   Where applicable, images are identified both by the file path listed in the Kik extraction reports, as well as by

20   the actual file name.

21           To the extent that the Defendant’s Motion seeks to identify which of the images to be introduced at

22   trial meet the statutory definition of sexually explicit conduct, including lascivious exhibition, there is no

23   obligation for the Government to specify which images meet such definition. Whether an image is lascivious

24   is question for the fact-finder. See United States v. Overton, 573 F.3d 679, 688 (9th Cir. 2009). See also

25   United States v. Arvin, 900 F.2d 1385, 1390 (9th Cir. 1990) (whether a given photo is lascivious is a question

26   of fact… a determination that lay persons can and should make); United States v. Schuster, 706 F.3d 800,

27   806 (7th Cir. 2013); United States v. Hillie, 289 F. Supp. 3d 188, 194 (D.D.C. 2018). By this Response, the

28   Government indicates which relevant images will be introduced in support of each count. The Government’s
            Case 1:17-cr-00167-DAD-BAM Document 68 Filed 12/17/18 Page 3 of 7


 1   opinion as to the ultimate issue for a particular image is not dispositive.

 2           1. The Government intends to introduce the following images with regard to Count One of the

 3                 Superseding Indictment, which is based on the defendant having produced the following 17

 4                 visual depictions of Minor Victim # 1 on or about November of 2015:

 5           1)       06a67130-d1ca-4e6a-90ab-6302429b2dcb.png

 6           2)       a93dd870-1bf6-4319-854c-89f0a44d6190.png

 7           3)       65d8887b-ae4e-4535-88fa-6765a6ae8f3d.jpg

 8           4)       dddee07f-8360-4fd1-a2ca-a2d49c47a3ec.png

 9           5)       9983413b-f577-4649-b32a-cb5e93ced5b4.jpg

10           6)       f7acfc6e-dc7f-4d24-a792-8e762a95aabf.jpg

11           7)       bc6729a5-4ab5-433c-8dfd-f79daefeb70f.png

12           8)       bc16dd0f-18c2-4180-997b-c821309e3e25.jpg

13           9)       aeb73480-11d5-4ebc-be18-d2bdd38c4092.mp4

14           10)       53c1d64e-f3ec-40a3-9683-a59dbefab722.jpg

15           11)      37c4a768-ae91-40c9-aa0e-22e92c5c4ce5.mp4

16           12)      0e88ad41-ab3c-4c17-957c-2feeba375e0a.mp4

17           13)      400712ee-21d6-4347-a878-1678a4a02a28.png

18           14)      d1c7905c-c247-459e-a82c-fbf16c6bc8af.jpg

19           15)      5ec3ae78-399d-4d6b-b9a5-deef96006bb4.png

20           16)      ff75f0cb-860d-4c0e-a98d-6c7c0ae2944d.png

21           17)      7313e442-96f4-4fac-b9b8-2f136bbf2bf1.png

22

23           The government also intends to introduce three images which are screenshots of messages between

24   the Defendant and Scott Trader, as further evidence of the defendant’s intent, knowledge, or other relevant

25   context with regard to Count One.

26           18)      Screenshot_2015-11-05-00-28-36.png

27           19)      Screenshot_2015-11-05-21-45-52.png

28           20)      Screenshot_2015-11-05-22-37-48.png
            Case 1:17-cr-00167-DAD-BAM Document 68 Filed 12/17/18 Page 4 of 7


 1          2. The Government intends to introduce the following images in support of Count Two of the

 2   Superseding Indictment, which is based on the defendant having received these five images from Scott

 3   Trader, on dates between approximately November 5, 2015, and December 30, 2015:

 4          1)       https://platform.kik.com/content/files/ecaee2f1-9a7b-43ed-98ac-

 5          977db7e2968a?k=458fa68cbf8ade73dae2fa89a5aa1431ffd67c94 or ecaee2f1-9a7b-43ed-98ac-

 6          977db7e2968a.mp4

 7          2)      https://platform.kik.com/content/files/2198e0a7-96f5-4e3d-95a5-

 8   647ebc69e7da?k=89a2990948797f5bea1fa6321fa6433ea69a72a9 or 2198e0a7-96f5-4e3d-95a5-

 9   647ebc69e7da.mp4

10          3)      https://platform.kik.com/content/files/3df2184b-af32-4065-a41c-

11   55e2fb655099?k=c1c8b5f137448a1d6d88875bccfe8c3baca44a03 or 3df2184b-af32-4065-a41c-

12   55e2fb655099.mp4

13          4)      https://platform.kik.com/content/files/deaa8dc1-2364-43b0-8be0-

14   8029a0d478f1?k=78308917d13a9979486909846d0fcd75d5aa49c4 or deaa8dc1-2364-43b0-8be0-

15   8029a0d478f1.mp4

16          5)      https://platform.kik.com/content/files/ed210480-5895-4341-8fba-

17   249be9ce46d6?k=91baaed43c7286d2cdfc764f284d12ad32f7f470 or ed210480-5895-4341-8fba-

18   249be9ce46d6.jpg

19          3. Count Three of the Superseding Indictment is based on the defendant having aided and abetted

20   Scott Trader to produce the images of child pornography which are listed below and which depicted Minor

21   Victim #2, on dates between approximately January 5, 2016, and April 24, 2016. Count Four is based upon

22   the defendant’s receipt, between approximately January 5, 2016, and January 20, 2016, of these same

23   images, as well as the receipt of a video (image 22) which depicts an as yet unidentified infant victim.

24   Accordingly, the government intends to introduce the following images as evidence of the defendant’s

25   conduct with regard to these two counts:

26          1)      https://platform.kik.com/content/files/be2ae11c-cd5f-4b33-8b3e-

27   56803af5282b?k=7efdbb2ef70841c23a08294afbcaea615af9f541 or be2ae11c-cd5f-4b33-8b3e-

28   56803af5282b.jpg
           Case 1:17-cr-00167-DAD-BAM Document 68 Filed 12/17/18 Page 5 of 7


 1          2)     https://platform.kik.com/content/files/97add8d0-22b8-4aff-b5df-

 2   c77d824f39e8?k=de670cf415c7419ca4e7e13d875daec5f19bc216 or 97add8d0-22b8-4aff-

 3   b5dfc77d824f39e8.jpg

 4          3)     https://platform.kik.com/content/files/0831256d-3055-4fbb-b1ca-

 5   6df174d49b44?k=accf8df88b86e42aa3388820b3fc26298daf85a3 or 0831256d-3055-4fbb-b1ca-

 6   6df174d49b44.jpg

 7          4)     https://platform.kik.com/content/files/16f1107e-f29b-447b-99a2-

 8   cf8fabaa1288?k=7ee1cb9f4180c181877f70918b03d6cd218a5ef8 or 16f1107e-f29b-447b-99a2-

 9   cf8fabaa1288.jpg

10          5)     https://platform.kik.com/content/files/7c8d4bd4-9252-40f1-97f5-

11   2caaae7a959f?k=7bf0b8dd2ee4a77aa0f84e398d516a39342d54ac or 7c8d4bd4-9252-40f1-97f5-

12   2caaae7a959f.mp4

13          6)     https://platform.kik.com/content/files/2fded385-6238-4f3b-8d8a-

14   7baa48f877e3?k=01e15e4d97a706845cd3141971f4c3f3030bc10c or 2fded385-6238-4f3b-8d8a-

15   7baa48f877e3.mp4

16          7)     https://platform.kik.com/content/files/c07c30a9-c457-42c3-8d08-

17   e264a3b3fb55?k=2f4525c5251e52ef344539c425538104bfb9546f or c07c30a9-c457-42c3-8d08-

18   e264a3b3fb55.jpg

19          8)     https://platform.kik.com/content/files/d8e65735-9370-4d39-be0c-

20   4110ac8f195f?k=166b4d7c8c8cfee250f7e601718c97058cbf4109 or d8e65735-9370-4d39-be0c-

21   4110ac8f195f.jpg

22          9)     https://platform.kik.com/content/files/84d988ff-061f-4c49-8f2a-

23   51a22dd9266d?k=f5dfcae8ca156a719bb09929a9022eeb123362c5 or 84d988ff-061f-4c49-8f2a-

24   51a22dd9266d.jpg

25          10)    https://platform.kik.com/content/files/77e1f803-ca45-4635-bbd9-

26   6c76d7943951?k=0b70d4932b4bb074edd1915a1f55567eea5ce702 or 77e1f803-ca45-4635-bbd9-

27   6c76d7943951.jpg

28          11)    https://platform.kik.com/content/files/9767f0fb-223f-44a7-a5b0-
           Case 1:17-cr-00167-DAD-BAM Document 68 Filed 12/17/18 Page 6 of 7


 1   66a3f2835607?k=88b5113e6e62b2da35005e764e9b9c58d277adfd or 9767f0fb-223f-44a7-a5b0-

 2   66a3f2835607.mp4

 3          12)    https://platform.kik.com/content/files/b912343b-42e5-4aa2-838b-

 4   1869e3cc15e0?k=665a26ba70602040aedb256ac9bd1040761e3876 or b912343b-42e5-4aa2-838b-

 5   1869e3cc15e0.jpg

 6          13)    https://platform.kik.com/content/files/ed8e1d80-66fa-4de9-b768-

 7   eca83f4ee626?k=4a71be914a5912bff4365cb971486d8767b5375b or ed8e1d80-66fa-4de9-b768-

 8   eca83f4ee626.jpg

 9          14)    https://platform.kik.com/content/files/4059142d-e30c-4968-bb29-

10   eb494e172bfa?k=12e8931293027c96aef08bbcd3e78896ee90e2d9 or 4059142d-e30c-4968-bb29-

11   eb494e172bfa.jpg

12          15)    https://platform.kik.com/content/files/014dfa66-f7cf-41e5-b0aa-

13   80994b503286?k=937df27f8001075689fece9f1b4c732867757c49 or 014dfa66-f7cf-41e5-b0aa-

14   80994b503286.jpg

15          16)    https://platform.kik.com/content/files/d47dbc5c-b0af-4cc1-bac1-

16   0fcb1bd66d83?k=aa7b90ec1050f8192c378c68f1eb6c06916c4f36 or d47dbc5c-b0af-4cc1-bac1-

17   0fcb1bd66d83.jpg

18          17)    https://platform.kik.com/content/files/f727777c-62a7-4a31-bef0-

19   8b0a5132b338?k=6ecbeae810100b7968f7963ce2470cfdcab304c5 or f727777c-62a7-4a31-bef0-

20   8b0a5132b338.jpg

21          18)    https://platform.kik.com/content/files/3f066f2d-b4a8-413c-b446-

22   38a1e3696b41?k=44e4ead0c25fa52063358c0694384ba43b21e492 or 3f066f2d-b4a8-413c-b446-

23   38a1e3696b41.jpg

24          19)    https://platform.kik.com/content/files/bdda9178-0e4f-4850-b4d5-

25   aabba12167c1?k=950af27694ec3870915bd11bb5d0f5a72e5e1c86 or bdda9178-0e4f-4850-b4d5-

26   aabba12167c1.jpg

27          20)    https://platform.kik.com/content/files/afa8a01a-cb1f-4a99-9900-

28   7d234e52cc5b?k=2a83967a5ac6ed93a622e926c8142f9233242768 or afa8a01a-cb1f-4a99-9900-
            Case 1:17-cr-00167-DAD-BAM Document 68 Filed 12/17/18 Page 7 of 7


 1   7d234e52cc5b.mp4

 2          21)     https://platform.kik.com/content/files/ab05b5b0-f6f7-4d39-806a-

 3   d4ecba0c295d?k=34e8557143a57070e36b0beec4b8e0d3c0853494 or ab05b5b0-f6f7-4d39-806a-

 4   d4ecba0c295d.mp4

 5          22)     https://platform.kik.com/content/files/e157e368-21bd-4871-a156-

 6   bc0d9898f74a?k=275fd55382af623868ec007f2401ed8ad5e73726 or e157e368-21bd-4871-a156-

 7   bc0d9898f74a.mp4

 8

 9          The United States reserves the right to supplement this notice and/or the evidence at trial with

10   additional images, should the Government become aware of them after the defense’s requested discovery

11   deadline of January 31, 2019.

12          With this response the Government requests that the Court dismiss the defendant’s Motion for a bill

13   of particulars for mootness.

14                                                                  Respectfully submitted,

15   Dated: December 17, 2018                                       McGREGOR W. SCOTT
                                                                    United States Attorney
16
                                                                    /s/ DAVID GAPPA
17                                                                      DAVID GAPPA
                                                                        Assistant U.S. Attorney
18

19                                                                  /s/ NADIA PRINZ
                                                                        NADIA PRINZ
20
                                                                        Trial Attorney
21

22

23

24

25

26

27

28
